PER curiam:
La señora Celeste A. Salas Cohen presentó queja sobre conducta impropia contra el abogado George Otero Calero imputándole haberle remitido por correo una demanda en cobro de dinero —por él suscrita— bajo la *356Regla 60 de Procedimiento Civil, sin que previamente hubiese iniciado trámite alguno ante el Tribunal de Distrito, Sala de Toa Alta.
Referida a su atención, Otero Calero aceptó haber seguido ese procedimiento. A su favor adujo que no fue con el propósito de presionarla, sino que respondió a “la práctica [de] esperar a que tuviéramos un mínimo de seis u ocho Demanda [s-ic] para una misma sala por el hecho de que era honeroso [sic] para el bufete ir a una sola vista en cobro de una cantidad pequeña de dinero. También se le explicó a la persona que llamó que este procedimiento le daba la ventaja al deudor de comunicarse con el bufete y ahorrarse costas y honorarios de abogado si la controversia no llegaba a los Tribunales”.
Finalmente, el querellado reiteró que en sus méritos la reclamación en cobro de dinero era procedente.
' En vista de que no existe controversia sobre los hechos esenciales, resolvemos sin ulterior trámite.
La conducta del querellado Otero Calero es antiética y censurable. La práctica descrita es contraria a los propios términos de la Regla 60 de Procedimiento Civil. Bajo aper-cibimiento de ser suspendido del ejercicio de la profesión debe ponerle fin de inmediato.
Básicamente, dicho abogado hábilmente intenta lograr a través de un procedimiento extrajudicial en cobro de dinero los beneficios de uno judicial: fuerza persuasiva y oficia-lidad. La mezcla, aparte de constituir una representación espuria, evita la cancelación de los derechos arancelarios correspondientes a ese trámite ascendentes a $10 en sellos de rentas internas y $1 forense.
No es excusa la legitimidad de la deuda. En la esfera judicial disciplinaria, no nos corresponde pasar juicio sobre el particular. Tampoco la promovente Salas Cohen debe interpretar este dictamen como una condonación de la misma. De la manera más enérgica reprobamos la conducta del abogado George Otero Calero. Ünase a su expediente copia de la presente.